Title: To James Madison from William Savage, 24 March 1801 (Abstract)
From: Savage, William
To: Madison, James


24 March 1801, Kingston, Jamaica. Transmits copy of last dispatch, which State Department has not acknowledged. Reports that Lord Hugh Seymour in recent letters assures Savage that persons represented to him as impressed American seamen will be freed if they answer the descriptions given. Names one seaman sought but not located in Seymour’s command and lists six others who have been set free. Transcribes Seymour’s 24 Feb. letter in which he complains of an American schooner at Kingston offering refuge to deserting British sailors. Authorities captured the seamen, along with an American mate who had aided them. Has investigated the incident and found master of schooner innocent of wrongdoing; communicated these results to British and warned American captains against such improprieties. Notes that he does not receive nearly the recompense necessary to meet his expenses.
  

   
   RC (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). 5 pp.; addressed to Marshall; marked duplicate; in a clerk’s hand, signed by Savage; docketed by Wagner as received 7 June.



   
   A full transcription of this document has been added to the digital edition.

